Citation Nr: 0825227	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  4-33 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for avascular necrosis 
of the right hip.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1974 to July 1976.  

This matter is before the Board of Veteran's Appeals (Board) 
on appeal of a rating decision in June 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In December 2004, the veteran appeared at a hearing before a 
Decision Review Officer.  In June 2008, he appeared at a 
hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the veteran's file.  



FINDINGS OF FACT

1. In a rating decision, dated in May 1998, the RO denied the 
veteran's application to reopen the claim of service 
connection for avascular necrosis of the right hip; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not perfect an appeal 
of the adverse determination.

2. The additional evidence presented since the rating 
decision in May 1998 by the RO is either redundant or 
cumulative of evidence previously considered.




CONCLUSIONS
 OF LAW

1. The rating decision in May 1998 by the RO, denying the 
application to reopen the claim of service connection for 
avascular necrosis of the right hip, became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.104(a) (2008).  

2. The additional evidence received since the rating decision 
in May 1998 by the RO is not new and material, and the claim 
of service connection for avascular necrosis of the right hip 
is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & 
Supp. 2008); 38 C.F.R. §3.156 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2004. The veteran was notified that new and material 
was needed to reopen the claim of service connection, that 
is, evidence not previously considered, which was not 
cumulative of evidence previously considered and that was 
relevant to the claim of service connection, namely, that the 
disability was incurred in or aggravated by service.  The 
veteran was informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  The notice included the 
provision for the effective date of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice 
of the evidence necessary to reopen the claim, except for the 
evidence necessary to establish the underlying claim for the 
benefit sought); and of Dingess v. Nicholson, 19 Vet. App. 
473 (2006)(notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the VCAA notice did not identify the type 
of evidence necessary to substantiate the underlying claim of 
service connection, the veteran in his statements in April, 
June, and September 2004 and in January 2005 demonstrated 
actual knowledge as to the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  As the omission did not affect the essential 
fairness of the adjudication, the veteran has not been 
prejudiced by the content error in the VCAA notice.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VCAA notice 
error that does not affect the essential fairness of the 
adjudication is not prejudicial.).

To the extent that notice of the degree of disability 
assignable was not provided, as the application to reopen the 
claim of service connection is denied, no disability rating 
can be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. On the applications to reopen, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is presented. 38 C.F.R. 
§ 3.159(c)(4)(iii).

As new and material evidence has not been presented and as 
there is no additional evidence to obtain, the Board 
concludes that the duty-to- assist provisions of the VCAA 
have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a rating decision in May 1998, the RO denied the veteran's 
application to reopen the claim of service connection for 
avascular necrosis of the right hip on grounds that the 
evidence was not new and material because the evidence did 
not relate avascular necrosis of the right hip, which was 
first shown after service, to service. 

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he filed a notice 
of disagreement.  The RO then furnished the veteran a 
statement of the case, but the veteran did not perfect the 
appeal by filing a substantive appeal as required, and by 
operation of law the rating decision became final based on 
the evidence then of record.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.104(a). 

The evidence of record and considered by the RO at the time 
of the rating decision in May 1998 is summarized as follows:  

The service treatment records show that on entrance 
examination the veteran gave a history of occasional leg 
cramps and locking and buckling of the knees, but there was 
no history of a hip problem.  The remainder of the service 
treatment records disclose no complaint, finding, history, 
treatment, or diagnosis of a right hip abnormality.  On 
separation examination, the veteran denied any painful or 
swollen joints.  He indicated that he had a bone, joint or 
other abnormality, which was associated with pes planus, and 
examination of the lower extremities, except the feet, was 
normal. 

After service, both VA and private medical records, covering 
the period from 1991 to 1997, show that avascular necrosis of 
the right hip was first documented in February 1993. 

On VA examination in February 1994, history included a 
diagnosis of avascular necrosis of the right hip in 1992.  

Current Application

Although the rating decision in May 1998 by the RO became 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108.

As the veteran submitted the application to reopen the claim 
of service connection in February 2004, the regulatory 
definition of "new and material evidence" currently in effect 
applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence and Analysis

The additional pertinent evidence consists of the following 
exhibits: 

Exhibit (1) consists of copies of private medical records, 
dated in 1996, which were previously considered by the RO in 
the rating decision in May 1998.  This evidence is not new 
and material because it is redundant, that is, it is 
repetitive of evidence previously considered.  And redundant 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.

Exhibit (2) consists of VA and private medical records, dated 
from 1998 to 2004, documenting avascular necrosis of the 
right hip. This evidence is cumulative, that is, supporting 
evidence of previously considered evidence, namely, treatment 
for avascular necrosis of the right hip after service, which 
has been previously considered by the RO in its decision in 
May 1998.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

Exhibit (3) consists of the veteran's testimony and 
statements that the first symptoms of avascular necrosis 
occurred while he was on active duty.  To the extent the 
veteran's testimony and  statements are offered as evidence 
of a nexus between avascular necrosisi and service, where, as 
here, there is a question of medical causation, not capable 
of lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  For these reasons, the Board rejects the 
veteran's testimony and statements as competent evidence to 
reopen the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the additional evidence is not new and material, the claim 
of service connection for avascular necrosis is not reopened, 
the benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for vascular necrosis of the 
right hip is not reopened, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


